

116 S1135 IS: Protect Our Heroes Act of 2019
U.S. Senate
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1135IN THE SENATE OF THE UNITED STATESApril 10, 2019Mr. Sullivan introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo protect Federal, State, and local public safety officers.
	
 1.Short titleThis Act may be cited as the Protect Our Heroes Act of 2019.
 2.FindingsCongress finds the following: (1)Law enforcement officers, first responders, and public safety officials risk their lives every day to serve and protect our neighborhoods and communities.
 (2)These men and women are true public servants who regularly sacrifice and encounter grave daily harm.
 (3)The families of law enforcement officers, first responders, and public safety officials also sacrifice and contribute to their roles as guardians of the public good.
 (4)In recent times, it has become apparent that these women and men are being targeted intentionally by criminals in our society.
 (5)Congress must do all it can to promote a system of law and order which enables law enforcement officers, first responders, and public safety officials to properly do their jobs.
			3.Protection of public safety officers
			(a)Killing of public safety officers
 (1)OffenseChapter 51 of title 18, United States Code, is amended by adding at the end the following:  1123.Killing of public safety officers (a)DefinitionsIn this section—
 (1)the terms Federal law enforcement officer and United States judge have the meanings given those terms in section 115; (2)the term federally funded public safety officer means a public safety officer or judicial officer for a public agency that—
 (A)receives Federal financial assistance; and (B)is an agency of an entity that is a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, or any territory or possession of the United States, an Indian tribe, or a unit of local government of that entity;
 (3)the term firefighter includes an individual serving as an officially recognized or designated member of a legally organized volunteer fire department and an officially recognized or designated public employee member of a rescue squad or ambulance crew;
 (4)the term judicial officer means a judge or other officer or employee of a court, including prosecutors, court security, pretrial services officers, court reporters, and corrections, probation, and parole officers;
 (5)the term law enforcement officer means an individual, with arrest powers, involved in crime or juvenile delinquency control or reduction or enforcement of the laws;
 (6)the term public agency includes a court system, the National Guard of a State to the extent the personnel of that National Guard are not in Federal service, and the defense forces of a State authorized by section 109 of title 32; and
 (7)the term public safety officer means an individual serving a public agency in an official capacity, as a law enforcement officer, as a firefighter, as a chaplain, or as a member of a rescue squad or ambulance crew.
 (b)OffenseIt shall be unlawful for any person to— (1)kill, or attempt or conspire to kill—
 (A)a United States judge; (B)a Federal law enforcement officer; or
 (C)a federally funded public safety officer while that officer is engaged in official duties, or on account of the performance of official duties; or
 (2)kill a former United States judge, Federal law enforcement officer, or federally funded public safety officer on account of the past performance of official duties.
								(c)Penalty
 (1)In generalAny person that violates subsection (b) shall be fined under this title and imprisoned for not less than 10 years or for life, or, if death results, shall be sentenced to not less than 30 years and not more than life, or may be punished by death.
 (2)Enhanced penaltyAny person that, in the commission of a violation of subsection (b), lures a public safety officer to a location for the purpose of killing, or attempting to kill, the public safety officer shall, in addition to a penalty under paragraph (1), be fined under this title and imprisoned for not less than 5 years..
 (2)Table of sectionsThe table of sections for chapter 51 of title 18, United States Code, is amended by adding at the end the following:
					1123. Killing of public safety officers..
				(b)Assault of public safety officers
 (1)OffenseChapter 7 of title 18, United States Code, is amended by adding at the end the following:  120.Assaults of public safety officers (a)DefinitionsIn this section—
 (1)the term federally funded public safety officer means a public safety officer or judicial officer for a public agency that— (A)receives Federal financial assistance; and
 (B)is an agency of an entity that is a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, or any territory or possession of the United States, an Indian tribe, or a unit of local government of that entity;
 (2)the term firefighter includes an individual serving as an officially recognized or designated member of a legally organized volunteer fire department and an officially recognized or designated public employee member of a rescue squad or ambulance crew;
 (3)the term judicial officer means a judge or other officer or employee of a court, including prosecutors, court security, pretrial services officers, court reporters, and corrections, probation, and parole officers;
 (4)the term law enforcement officer means an individual, with arrest powers, involved in crime or juvenile delinquency control or reduction or enforcement of the laws;
 (5)the term public agency includes a court system, the National Guard of a State to the extent the personnel of that National Guard are not in Federal service, and the defense forces of a State authorized by section 109 of title 32; and
 (6)the term public safety officer means an individual serving a public agency in an official capacity, as a law enforcement officer, as a firefighter, as a chaplain, or as a member of a rescue squad or ambulance crew.
 (b)OffenseIt shall be unlawful to assault, or attempt to assault, a federally funded public safety officer while engaged in or on account of the performance of official duties, or assaults any person who formerly served as a federally funded public safety officer on account of the performance of such person's official duties during such service, or because of the actual or perceived status of the person as a federally funded public safety officer.
							(c)Penalty
 (1)In generalAny person that violates subsection (b) shall be subject to a fine under this title and—
 (A)if the assault resulted in bodily injury (as defined in section 1365), shall be imprisoned not less than 2 years and not more than 10 years;
 (B)if the assault resulted in substantial bodily injury (as defined in section 113), shall be imprisoned not less than 5 years and not more than 20 years;
 (C)if the assault resulted in serious bodily injury (as defined in section 1365), shall be imprisoned for not less than 10 years;
 (D)if a deadly or dangerous weapon was used during and in relation to the assault, shall be imprisoned for not less than 20 years; and
 (E)shall be imprisoned for not more than 1 year in any other case. (2)Enhanced penaltyAny person that, in the commission of a violation of subsection (b), lures a public safety officer to a location for the purpose of assaulting, or attempting to assault, the public safety officer shall, in addition to a penalty under paragraph (1), be fined under this title and imprisoned for not less than 5 years..
 (2)Table of sectionsThe table of sections for chapter 7 of title 18, United States Code, is amended by adding at the end the following:
					120. Assaults of public safety officers..